Mason, J.,
delivered the opinion of this court.
We are of opinion that the materials which were the subject of the present attachment, having been delivered upon the company’s ground, or such other place as was designated by their agent, accepted and paid for by the company in pursuance of the agreement, upon the work having been abandoned by Bowers, (a contingency provided for in the contract,) they became absolutely the property of the company. Under such circumstances it'cannot be successfully contended that “the vendor, mortgagor or donor, remained in possession” of those materials, so far as to defeat the title of the company, or “ to procure to himself credit” in the community, so as to contravene the act of 1729, ch. 8.

Judgment affirmed.